Citation Nr: 1339994	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-37 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability rating for degenerative changes of the right and left sacroiliac joints with disc protrusion at L3-4, L5-S1 ("low back disability"), rated as 10 percent disabling from October 1, 2005, to August 1, 2006.

2.  Entitlement to a higher disability rating for degenerative changes of the right and left sacroiliac joints with disc protrusion at L3-4, L5-S1, rated as 20 percent disabling from August 2, 2006, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Board remanded this claim for the purpose of scheduling the Veteran for a VA examination to assess the severity of his low back disability.  

Review of the Virtual VA paperless claims processing system reveals additional medical records that are pertinent to the Veteran's claim.


FINDINGS OF FACT

1.  For the period from October 1, 2005, to August 1, 2006, the Veteran's low back disability was manifested by spasticity with hyperlordosis in the lumbosacral spine.

2.  For the entire appellate period, the Veteran's low back disability was manifested at worst by limited forward flexion of the thoracolumbar spine to 40 degrees, with pain, muscle spasm, and an antalgic gait, and without any neurologic abnormalities.  Forward flexion was not limited to 30 degrees and there was no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria are met for a rating of 20 percent for the period from October 1, 2005, to August 1, 2006, for the Veteran's low back disability.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243 (2013).

2.  The criteria are not met for a rating higher than 20 percent at any time during the appellate period for the Veteran's low back disability.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the competency and credibility of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, a notice detailing the evidence needed to prove a claim for an increased rating was sent in September 2006, prior to the initial November 2006 adjudication.

The VCAA also provides for a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In this case, the Veteran's STRs and post-service medical records have been obtained and associated with the file.  He has also been afforded VA examinations in April 2005, October 2006, and June 2012.  The Board finds that these examination reports contain findings that are adequate to adjudicate the Veteran's appeal for higher initial disability ratings.  Accordingly, the Board finds that VA's duty to assist with respect to development of the claim has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has alleged that his June 2012 VA examination was inadequate.  In a September 2012 statement, he said that the examiner did not complete the examination because he was having problems with balance while conducting range of motion testing.  He said that the examiner was rude to him, and forced him to contort his body into painful positions, leading to increased pain in his back.  He also alleged that she told him she would arrange for him to have a neurologic examination to determine whether his balance issues were related to his low back disability, which has not occurred.  

In regard to the range of motion testing, repetitive testing was not completed.  The examiner elected to discontinue the repetitive motion testing in the interest of safety, because the Veteran was staggering while attempting to complete the test.  He reportedly staggered into her.  She indicated that staggering was not a recognized symptom of lumbar disc disease, and completed the examination.  The repetitive motion testing is used to help determine functional loss, and the Board finds there is sufficient evidence of record, both medical and lay, to supplement for this omitted test.  As the Veteran has not alleged that he would be able to safely complete that testing, the Board does not find that it necessary to remand for additional examination.  In regard to his increased pain, he has not alleged that his disability has increased or that he is less able to perform any activities.  The examination was in June 2012, which is not too old to adequately determine the current state of his disability.  Finally, in regard to the scheduling of a neurological examination, the Board directed the RO to schedule an appropriate examination.  During the spine examination in June 2012, the Veteran did not objectively show any neurologic abnormalities, obviating the need for a separate neurological examination.  The Board cannot directly address what the examiner purportedly said, as no notation of a need for a neurologic examination is contained in the June 2012 VA examination report, but does not find, based on the evidence of record, that a separate neurologic examination is warranted.  The June 2012 VA examination report contains sufficient neurological findings to rate the Veteran's disability.

The Board finds that there has been substantial compliance with its September 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was scheduled for, and attended, a VA examination, and his updated treatment records were obtained.


Entitlement to Increased Initial Disability Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2013).

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). 

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's low back disability is currently rated as 10 percent disabling for the period from October 1, 2005, to August 1, 2006, and as 20 percent disabling from August 2, 2006, and forward, under DC 5242, which applies to degenerative arthritis of the spine.  

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The next higher available 40 percent rating is made for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

At the April 2005 VA examination, the Veteran complained of low back pain that did not radiate.  The pain did not affect his ability to walk, and he had a normal gait.  He had limited motion, which did not increase with repetitive use.  He reported flare ups of pain that can be triggered by anything.  His job involved sitting at a desk, and he had to get up occasionally and walk to alleviate the pain.  He said that his back affects his ability to lift things and to do household chores, like mow the lawn.  His forward flexion was to 75 degrees, with pain starting at 70 degrees, extension to 30 degrees with pain starting at 25 degrees, right and left lateral flexion to 35 degrees with pain starting at 25 degrees each, right and left rotation to 35 degrees with pain starting at 25 degrees each.  He showed no evidence of neurologic involvement.

In October 2005, the Veteran reported to his private physician that he has occasional episodes of back pain that last for a while, but then improve.

VA treatment records dated in October 2005 showed that the Veteran appeared to have spasticity with hyperlordosis in the lumbosacral spine.  X-rays showed significant lordotic curvature in the L5-S1 junction with impingement in the post spinous processes.

In August 2006, the Veteran complained that sitting and standing for long periods increases his pain.  His pain decreased with use of a TENS machine, heat, and exercise.  He denied radiating pain.

At the October 2006 VA examination, the Veteran reported a history of stiffness and severe pain that is constant.  He denied radiating pain.  Examination showed no objective abnormalities of the thoracic sacrospinalis, except for pain on motion.  There was no muscle spasm or guarding.  His posture and gait were normal.  Detailed motor, sensory, and reflex tests were all normal.  His spine was not ankylosed.  Forward flexion was to 40 degrees with pain starting at 50 degrees.  Extension was to 20 degrees.  Left and right lateral flexion was to 30 degrees, and left and right rotation was to 35 degrees.  He showed no additional loss of motion after repetitive use.  An X-ray showed mild degenerative changes in the bilateral sacroiliac joints.  The Veteran was noted to be attending college, and not then-currently employed.  He was diagnosed with degenerative disc disease (DDD).  

In a December 2006 statement, the Veteran's wife reported that she tries to help alleviate her husband's back pain by massaging it three or four times a week.  She said he uses heating or cold packs, as well as Icy Hot and Ben-Gay.  She said that his back spasms are increasing in intensity and frequency.  She said he cannot drive long distances because he cannot sit in one position for very long before having to move around.

At a January 2007 pain consultation, the Veteran complained of pain in his sacroiliac joint area that did not radiate to his lower extremities.  He said his back pain varies between a four and an eight out of ten, and that stressful situations, physical actions, sitting, standing, or prolonged time in the wrong position increases his pain.  He denied numbness or tingling in the lower extremities.  During the examination, he showed no objective signs of neurologic involvement.

A June 2007 physical therapy record notes the Veteran had moderate loss of forward flexion, which was painful, and a major loss of extension, which increases his pain and causes him to lose his balance.

In an August 2007 statement, the Veteran reported that his pain was increasing and intense.  He said that the TENS unit no longer provided relief, and he was then-currently using a Care IFC Plus Interferential Device.  He said his pain was constant.

In September 2009, the Veteran asked for physical therapy and a brace to help with his pain.  He was taking college classes at the time, and having difficulty walking to class.

At an October 2009 physical therapy consultation, the Veteran complained of moderate pain.  He said that his pain increases if seated for too long, driving long distances, or bending over too fast.  His active range of motion was described as within normal limits.  Muscle strength in his lower extremities was normal.  He had an antalgic gait.  He was assessed as having bilateral spastic iliopsoas musculature.

In November 2009, the Veteran was issued a lumbar corset.  At an October 2011 physical therapy consultation, the Veteran complained of functional loss, including difficulty tolerating walking activities.  He denied radicular symptoms.  His gait was noted to be minimally to moderately antalgic.  His trunk flexion and extension were noted to be severely limited with moderate pain.  Lower extremity sensation was intact.  He showed increased muscle tone and was tender to palpation over the lumbar paraspinals.

At the June 2012 VA examination, the Veteran did not complain of flare ups.  His forward flexion was to 60 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  Repetitive testing was not conducted because the Veteran could not perform the motion without staggering, and there was a fear of him falling.  It was noted that staggering was not a symptom of lumbar disc disease.  His functional loss was attributed to pain on movement.  The muscles in his lumbar area were tender to palpation but without guarding or muscle spasm.  Muscle strength was normal, with no atrophy.  Reflex and sensory tests were normal.  He denied having radicular pain, and there were no objective signs of it or any other neurologic abnormalities.  He did not report any incapacitating episodes over the preceding 12 months.  

For the period prior to August 2, 2006, the Board finds that an increased rating of 20 percent is warranted.  Specifically, VA treatment records dated in October 2005 showed that the Veteran appeared to have spasticity with hyperlordosis in the lumbosacral spine.  These findings are commensurate with muscle spasm or guarding severe enough to result in an abnormal spinal contour.  Thus, a 20 percent rating is warranted.

However, a rating in excess of 20 percent is not warranted at any time during the appellate period.  The Veteran had flexion  to 75 degrees range on VA examination in April 2005.  The evidence of record did show additional functional loss, however, his additional loss of motion due to pain still exceeded the minimum for the next higher rating by 40 degrees; that is, forward flexion was to 70 degrees when pain started, but he was actually able to flex to 75 degrees, and the next higher rating requires limitation of flexion to 30 degrees.  Further, at the April 2005 VA examination, it was noted his low back disability did not affect his ability to walk, he had a normal gait, and he reported only occasionally having to get up and move after being seated for a long time.  The Board acknowledges his pain, but pain alone does not equate to functional loss unless it actually affects function, which the evidence does not show.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In August 2006, the Veteran began consistently complaining that his low back disability made it difficult to stand or sit for extended periods of time.  In October 2006, his forward flexion reduced to 40 degrees.  The Board notes that this measurement may be an error, because it lists the Veteran as flexing to 40 degrees, with pain starting at 50 degrees, which is not possible.  Giving him the benefit of the doubt, he was only able to flex forward to 40 degrees, which warrants a 20 percent rating.  At the time of that examination, his flexion still exceeded the criteria for the next higher rating by 10 degrees, his posture and gait were normal, and he showed no muscle spasm or guarding.  Again, although the Veteran complained of consistent pain, it was not affecting his function such that the next higher level of disability is warranted.  Mitchell, supra.

The evidence shows muscle spasms beginning in late 2006.  In June 2007, it was noted he had "moderate" loss of forward flexion, which is not defined, but the Board finds a moderate loss comports with a 20 percent rating.  It was noted he was having trouble with his balance, which can be analogized to an abnormal gait.  He showed muscle spasm again in October 2009, with an antalgic gait.  He again had balance and staggering issues during the June 2012 VA examination, and in giving him the benefit of the doubt, the Board finds that muscle spasm leads to or results in balance problems and staggering, which warrants a 20 percent rating.  During that examination, his range of motion improved from the October 2006 VA examination, and he was able to flex to 60 degrees.  His combined range of motion improved to 200 degrees.  These findings fall under the criteria for a 10 percent rating, however, with his muscle spasm and balance problems, the Board finds that 20 percent more accurately portrays his disability picture, despite his function actually improving.  

The Board does not find that a higher 40 percent rating is warranted, as the Veteran's forward flexion of the spine has never been limited to 30 degrees, and he does not have ankylosis.  Further, a separate rating for neurologic abnormalities is not warranted as there is no evidence of neurologic involvement.  Neurologic findings have consistently been normal on examination.

The Veteran is also diagnosed with degenerative disc disease, which is rated under the criteria applicable to intervertebral disc syndrome (IVDS).  IVDS is rated under DC 5243, which allows a rating to be applied based on the orthopedic and neurologic manifestation, or based on the total duration of incapacitating episodes due to the diagnosis.  The Veteran did not report any incapacitating episodes as due to his low back disability, but would need to show between four and six weeks of incapacitation for a rating higher than 20 percent under that code.  38 C.F.R. § 4.71a, DC 5243.

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 20 percent for the Veteran's low back disability at any time during the appellate period.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013). 


Extraschedular Consideration

The Board has considered whether the claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  Although an assigned rating may not completely account for each individual veteran's circumstances, generally it is still adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating criteria is inadequate to describe the disability, it may be appropriate to refer the case for extraschedular consideration, because the Board is precluded by regulation from assigning extraschedular ratings in the first instance. 38 C.F.R. § 3.321(b)(1). 

Determining whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps. Thun v. Peake, 22 Vet. App. 111, 115   (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case. The Veteran's reported symptoms (i.e., pain, limited motion, muscle spasm, and an abnormal gait) are contemplated by the rating criteria, as discussed above.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The evidence does not demonstrate that the Veteran's disability presents "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  The Board finds that the available schedular evaluations are adequate to rate this disability.  Further, the evidence does not show and the Veteran has not contended that his low back disability has interfered with his employment or required hospitalizations.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

Rice Consideration

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that his low back disability causes him to be unemployable.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.


ORDER

Entitlement to an initial disability of 20 percent, but not higher, for degenerative changes of the right and left sacroiliac joints with disc protrusion at L3-4, L5-S, for the period from October 1, 2005, to August 1, 2006, is granted.

Entitlement to a disability rating in excess of 20 percent for the period from August 2, 2006, forward, for degenerative changes of the right and left sacroiliac joints with disc protrusion at L3-4, L5-S1, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


